Title: From Thomas Jefferson to Rufus King, 10 April 1801
From: Jefferson, Thomas
To: King, Rufus



Dear Sir
April 10. 1801.

The bearer hereof, mr Louis Buchanan Smith, son of Genl. Smith now acting as Secretary of the navy, proposing to visit Europe, I take the liberty of introducing him to your civilities & services. his personal merit will do justice to any attentions you shall be pleased to shew him, & his station & prospects in life render it interesting that he should derive from his travels all the advantages they are capable of yielding. the state of my acquaintance in England not enabling me to give him any other letter, I will ask the favor of you to supply for him that deficiency. Accept assurances of my high consideration & respect

Th: Jefferson

